42 N.Y.2d 925 (1977)
Fresh Meadows Associates, Appellant,
v.
New York City Conciliation and Appeals Board, Respondent.
Court of Appeals of the State of New York.
Argued June 1, 1977.
Decided June 30, 1977.
A. David Benjamin, Eugene J. Morris and Hilton M. Wiener for appellant.
William E. Rosen and Ellis S. Franke for respondent.
Gary M. Rosenberg for Schwab-Adams Co., amicus curiae.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, for the reasons stated by Mr. Justice BERNARD NADEL at Special Term.